PER CURIAM.
Mark Hebert appeals his convictions and sentences for burglary of an occupied dwelling and third degree grand theft. Appointed counsel has filed a memorandum brief and motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We conclude that the Anders proceeding is appropriate and grant appointed counsel’s motion to withdraw. The defendant has failed to raise any meritorious points in his pro se brief, and accordingly, we affirm his convictions and sentences.
Affirmed.